Exhibit 10.1
AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT
This Amendment No. 1 (this “Amendment”) is made as of December 11, 2009 (the
“Effective Date”) by and among MORGANS HOTEL GROUP CO., a Delaware corporation
(the “Company”), YUCAIPA AMERICAN ALLIANCE FUND II, L.P., a Delaware limited
partnership (“YAAF II”), and YUCAIPA AMERICAN ALLIANCE (PARALLEL) FUND II, L.P.,
a Delaware limited partnership (“YAAF II-P” and together with YAAF II, the
“Investors”).
WHEREAS, the Company and the Investors (together, the “Parties”) entered into a
certain Securities Purchase Agreement, dated as of October 15, 2009 (as amended,
the “Securities Purchase Agreement”); and
WHEREAS, the Parties desire to amend the Securities Purchase Agreement in
accordance with this Amendment and pursuant to Section 7.1 of the Securities
Purchase Agreement.
NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
representations, warranties and covenants contained in this Amendment, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:
1. Definitions. All capitalized terms not otherwise defined in this Amendment
have the respective meanings given to them in the Securities Purchase Agreement.
2. Amendment. The Parties hereby agree to amend the Securities Purchase
Agreement, effective as of the Effective Date, as follows:
Section 5.3 of the Securities Purchase Agreement is hereby deleted in its
entirety and replaced with the following:
The Company shall use its commercially reasonable efforts to present and
recommend to the stockholders of the Company at a special meeting of the
stockholders of the Company (to be held in accordance with the corporate laws of
Delaware, the Charter and the By-Laws), duly noticed and called for not later
than January 29, 2010, a proposal to approve the terms of the Warrants and the
REF Warrants, the full exercise of the Warrants and the REF Warrants and the
issuance of the Underlying Shares and REF Underlying Shares as Common Stock in
connection therewith. If such approval is not obtained at a meeting of
stockholders of the Company on or prior to January 29, 2010, the Company shall
not thereafter have any obligation to continue to try to obtain such approval.
3. Headings. Section headings in this Amendment are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

 

 



--------------------------------------------------------------------------------



 



4. Entire Agreement. The Securities Purchase Agreement, as hereby amended by
this Amendment, along with the Ancillary Agreements (each, as may be amended),
along with the schedules and the exhibits thereto, contain the entire agreement
and understanding among the parties hereto and thereto with respect to the
subject matter hereof and thereof and supersede all prior agreements and
understandings relating to such subject matter. None of the Parties shall be
liable or bound to any other Party in any manner by any representations,
warranties or covenants relating to such subject matter except as specifically
set forth herein or in the Ancillary Agreements.
5. No Other Amendments; Conflicts. Except as expressly set forth herein, no
amendments to the Securities Purchase Agreement are made by this Amendment. In
the event of any conflict between this Amendment and the Securities Purchase
Agreement, this Amendment shall prevail.
6. Counterparts. This Amendment may be executed in one or more counterparts, all
of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each of the
Parties hereto and delivered to the other Parties hereto.
7. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.
[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be executed
by its duly authorized representative as of the date first set forth above.

            MORGANS HOTEL GROUP CO.
      By:   /s/ Richard Szymanski        Name:   Richard Szymanski       
Title:   Chief Financial Officer and Secretary     

            YUCAIPA AMERICAN ALLIANCE FUND II, L.P.
      By:   /s/ Robert P. Bermingham        Name:   Robert P. Bermingham       
Title:   Vice President and Secretary     

            YUCAIPA AMERICAN ALLIANCE (PARALLEL) FUND II, L.P.
      By:   /s/ Robert P. Bermingham        Name:   Robert P. Bermingham       
Title:   Vice President and Secretary     

 

 